Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites “NA sequence” and the abbreviation has not been expressly recited; the claim should potentially recite “nucleic acid (NA) sequence”.
Claim 11 recites “a compute device associated with the user identifier.” (emphasis added by the Examiner) and should recite “a computer device associated with the user identifier.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to nucleic acid crypto-signing methods, nucleic acid crypto-validation methods, processor-readable non-transitory mediums comprising nucleic acid (NA) crypto-signing/crypto-validation apparatuses & processor-executable instructions.
	Patent eligibility is a question of law that is reviewable de novo. Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. In interpreting this statute, the Supreme Court emphasizes that patent protection should not preempt “the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Benson”); Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (“Mayo”); Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217–18 (2014) (“Alice”). The rationale is that patents directed to basic building blocks of technology would not “promote the progress of science and useful arts” under the U.S. Constitution, Article I, Section 8, Clause 8, but instead would impede it. Accordingly, laws of nature, natural phenomena, and abstract ideas, are not patent-eligible subject matter. Thales Visionix Inc. v. United States, 850 F.3d 1343, 1346 (Fed. Cir. 2017) (citing Alice, 573 U.S. at 216– 17). The Supreme Court set forth a two-part test for subject matter eligibility in Alice (573 U.S. at 217–19). The first step is to determine whether the claim is directed to a patent-ineligible concept. Id. (citing Mayo, 566 U.S. at 76–77). If so, then the eligibility analysis proceeds to the second step of the Alice/Mayo test in which we “examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 72, 79). There is no need to proceed to the second step, however, if the first step of the Alice/Mayo test yields a determination that the claim is directed to patent eligible subject matter. The Patent Office has revised its guidance for how to apply the Alice/Mayo test in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (the “Revised Guidance”). Under the Revised Guidance, we first look to whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and (2) additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) § 2106.05(a)–(c), (e)–(h)). 84 Fed. Reg. at 51–52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Revised Guidance, 84 Fed. Reg. at 54. When the judicial exception is so integrated, then the claim is not directed to a judicial exception and is patent-eligible under § 101. Revised Guidance, 84 Fed. Reg. at 54. Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an inventive concept. Revised Guidance, 84 Fed. Reg. at 56; Alice, 573 U.S. at 217–19, 221. Evaluation of the inventive concept involves consideration of whether an additional element or combination of elements (1) adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or (2) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
	USPTO Step 1 – Do the claims recite a statutory category of invention? 
	The claims nominally satisfy a statutory category of invention.  	The analysis proceeds to the first step of Alice/Mayo.

Alice/Mayo—Step 1 (Abstract Idea)
USPTO Step 2A–Prongs 1 and 2 identified in the Revised Guidance
USPTO Step 2A—Prong 1 (Does the Claim Recite a Judicial Exception?)
Turning to the first step of the Alice inquiry (Step 2A, Prong 1 of the Revised Guidance), the Examiner finds the independent claims are directed to an abstract idea because the claims recite the aforementioned claim preambles.  The claims are directed to “generating a signed NA sequence and validating a signed NA sequence using a NA authentication system. A signed NA sequence is generated by incorporating a signature NA sequence obtained from converting a digital signature including an encrypted mapped value of the original NA sequence, and a unique identifier that can later be used to decrypt the mapped value. The validating of a test NA sequence is carried out by extracting the digital signature from the signature sequence, and using the unique identifier to decrypt the mapped value, and comparing the mapped value to the test NA sequence.”
	The claims invoke the creation of data, usage of data, the recordation of data, verifying data.
	The Examiner notes the recited “sequences” can be broadly, albeit, reasonably interpreted to as “ a continuous or connected series” of a set of elements ordered; even when interpreted in the context of nucleic acids, such “sequences” are “the exact order of bases in a nucleic acid or of amino acids in a protein.”   All of these steps/elements do not require the use of a computer or rely upon a computer for nominal, generic functionality.  In particular, such underlying steps of receiving a nucleic acid sequence associated with a user, generating a first portion of a digital signature by encrypting a mapped value of the NA sequence using a private key associated with the user; generating a second portion of the digital signature based on at least one of a unique identifier associated with the user, a unique identifier associated with the nucleic acid sequence, and an error detection code;  identifying at least two conserved portions of the nucleic acid sequence;  forming a completed digital signature by combining the first and second portions of the digital signature;  converting the completed digital signature into nucleic acid signature sequence data;  providing the converted nucleic acid signature sequence data for generation of a signed nucleic acid sequence by insertion of the nucleic acid signature sequence between identified conserved portions of the nucleic acid sequence; and  sending digital sequence information corresponding to the generated, signed nucleic acid sequence can be done in the human mind or via the use of pen & paper; the nucleic acid sequences, digital signatures, private key, encrypting a mapped value, converting a completed digital signature into nucleic acid signature sequence data are not inherently tethered to electronic devices nor they themselves a novel/non-obvious data structures.  The underlying process would be performed exactly the same with in the human mind or with pencil and paper.  Thus all of the limitations are in fact a mental process and certain methods of organizing human activity; See MPEP §§ 2106.04(a)(2)(II)-(III).  While the claims do recite some functional steps, the underlying operations recited in the claim are acts that could be  performed mentally and by pen & paper without the use of a computer.  Our reviewing court has concluded that mental processes include similar concepts of collecting, manipulating and providing data.  See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (the Federal Circuit held “the concept of . . . collecting data, . . . recognizing certain data within the collected data set, and . . . storing that recognized data in a memory” ineligible); and Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes).  However, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  We now turn to USPTO Step 2A, Prong 2, of the Revised Guidance to determine whether the abstract idea is integrated into a practical application. See Revised Guidance, 84 Fed. Reg. at 54–55. 
	Also, the Examiner holds the claimed invention does not improve a computer or its components’ functionality or efficiency, or otherwise changes the way those devices function, at least in the sense contemplated by the by the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). The claimed self-referential table in Enfish was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Enfish, 822 F.3d at 1339.   The Examiner maintains the claimed invention, while necessarily utilizes a computing device, is not rooted in computer technology, but merely utilizes a computing device to execute the process faster or more efficiently than doing so manually, any speed or efficiency increase comes from the capabilities of the generic computer components—not the recited process itself. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Services, LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 711 F. App’x 1012, 1017 (Fed. Cir. 2017) (non-precedential) (“Though the claims purport to accelerate the process of finding errant files and to reduce error, we have held that speed and accuracy increases stemming from the ordinary capabilities of a general-purpose computer ‘do not materially alter the patent eligibility of the claimed subject matter.’” (citation omitted)). Like the claims in FairWarning, the focus of the claims are not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095. Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016).

USPTO Step 2A—Prong 2 (Integration into Practical Application)
	Under Revised Step 2A, Prong Two of the Revised Guidance, the Examiner discern no additional element or combination of elements recited in Applicant’s claims that may have integrated the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 54–55.  The Examiner further points out that the additional elements of the claims are nominal.  The claims do not recite specific types of additional elements or their operations, thereby requiring no improvements to computing or data processing technologies.  Such elements do not: (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for generic computing elements); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See MPEP §§ 2106.05(a)–(c), (e)–(h); Ans. 7–8; Final Act. 7.) As a result, the claim’s recited additional elements are not indicative of “integration into a practical application,” and are not enough to distinguish the steps of the independent claims from describing a mental process. See Revised Guidance, 84 Fed. Reg. at 54–55.
	Accordingly, under Step 2A, Prong 2, claims 1-20  do not recite “additional elements that integrate the [judicial] exception into a practical application,” and are directed to an abstract idea in the form of a mental process. Revised Guidance, 84 Fed. Reg. at 52, 54. Therefore, we proceed to USPTO Step 2B, The Inventive Concept. 
Alice/Mayo—Step 2 (Inventive Concept)
USPTO Step 2B identified in the Revised Guidance
	USPTO Step 2B of the Alice two-step framework requires us to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the judicial exception. Alice, 573 U.S. at 221; see also Revised Guidance, 84 Fed. Reg. at 56. As discussed above, the independent claims include additional elements that are nominally recited and relied upon when performing the underlying process when considered individually and in an ordered combination, correspond to nothing more than generic and well-known components and operations used to implement the abstract idea.  In other words, we find that the additional elements, as claimed, are well-understood, routine, and conventional and “behave exactly as expected according to their ordinary use.” (See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 615 (Fed. Cir. 2016); Final Act. 7; Ans. 7–8.) Thus, implementing the abstract idea with these generic and well-known elements “fail[s] to transform that abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 221.  

Claims 8, 14-16 are rejected under 35 U.S.C. 101 because the claims are directed to apparatuses comprising at least one processor and at least one memory in communication with the at least one processor and storing processor-executable instructions which is broad enough to encompass non-statutory subject matter.  The broadest reasonable interpretation of the claimed processor is a software component and the broadest reasonable interpretation of the claimed memory is a signal.  The specification does not appear to provide explicit definitions nor metes & bounds. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007) and In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). The broadest reasonable interpretation of the recited memory is a signal or transitory media; the specification appears silent as to the broadest and reasonable interpretation of the recited memory. The broadest reasonable interpretation does not expressly exclude transitory signals. It has been noted that the ordinary and customary meaning of "computer readable storage medium" or a memory, to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media. See Ex parte Mewherter (Appeal 2012-007682) (Precedential). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101. In re Nuijten , 500 F.3d 1346, 1354 (Fed. Cir. 2007). Accordingly, the claims present a scenario where there are multiple covered embodiments, and not all covered embodiments are patent-eligible; those embodiments are potentially directed to both software and signals. The subject matter of the claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter. If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009). “The MPEP instructs that when a claim covers ‘both statutory and non-statutory embodiments,’ it is not eligible for patenting. MPEP § 2106 (9th ed. Mar. 2014.).” quoting Mentor Graphics v. Synopsys (Fed. Cir. Mar. 16, 2017, Precedential).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 10, 12, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “at least one of a unique identifier associated with the nucleic acid sequence” (emphasis added by the Examiner) and “a unique identifier associated with the nucleic acid sequence” (emphasis added by the Examiner); it is unclear as to whether the recited unique identifier is the same or separate identifiers.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “identified conserved portions” and it is unclear as to which conserved portions are explicitly relied upon for antecedent basis when the claim previously recites “identifying at least two conserved portions of the nucleic acid sequence”; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “the nucleic acid signature sequence between identified conserved portions” (emphasis added by the Examiner) and lacks explicit antecedent basis.
	Claim 8 recites “A nucleic acid crypto-signing apparatus, comprising: at least one processor; and at least one memory in communication with the at least one processor and storing processor-executable instructions to perform the method of claim 1.” (emphasis added by the Examiner).  Since claim 1 recites “at least one processor”, it is unclear as to whether the language of claim 8 is referring to the same “at least one processor” or separate “at least one processor”; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 10 recites “a first mapped value of the first nucleic acid” (emphasis added by the Examiner).  Since claim 9 already recites “a first mapped value”, it is unclear as to whether the instant claim language is referring to the previously recited element or are distinct elements; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claims 12 and 16 each recite “validate the first NA sequence as substantially similar to the second NA sequence in response to successful verification of a substantial match between the first mapped value and the second mapped value.” (emphasis added by the Examiner).  The phrases identified are vague and uncertain with respect to their metes and bounds.  There are many ways in which a person of ordinary skill in the art can determine whether two sequences similar or even “substantially” similar.  The language of determining whether the NA sequences are substantially similar or a substantial match is an imprecise method of drawing boundaries delineating patent rights; thus, unreasonable precision cannot be demanded. Packard, 751 F.3d at 1313. On the other hand, the claims must notify the public of what they are excluded from making and using. Id. For this reason, although exact precision is not required, an applicant is required to use language as precise as the subject matter reasonably permits. Id
	Claim 13 recites “a unique identifier associated with the user and/or a unique identifier associated with the NA” (emphasis added by the Examiner); it is unclear as to whether the recited unique identifier is the same or separate identifiers.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al (U.S. Pat App Pub 2020/0184489 A1), hereinafter referred to as Negi, in view of either Smith et al (U.S. Pat App Pub 2017/0359374 A1), hereinafter referred to as Smith or Zdanovsky (U.S. Pat App Pub 2009/0123998 A1), hereinafter referred to as Zdanovsky.
Re claims 1 and 13: Negi teaches a processor-implemented nucleic acid crypto-signing method, comprising: receiving a nucleic acid sequence from a user device associated with a user; generating, via at least one processor, a first portion of a digital signature by encrypting a mapped value of the NA sequence using a private key associated with the user (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30);
generating a second portion of the digital signature based on at least one of a unique identifier associated with the user, a unique identifier associated with the nucleic acid sequence, and an error detection code; identifying at least two conserved portions of the nucleic acid sequence (Fig 2; ¶26-¶30; Fig 5; ¶37-¶38; Fig 6; ¶39-¶40);
forming a completed digital signature by combining the first and second portions of the digital signature (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30; Fig 8; ¶54-¶56; Fig 9; ¶57).
Smith teaches forming a completed digital signature by combining the first and second portions of the digital signature converting the completed digital signature into nucleic acid signature sequence data; providing the converted nucleic acid signature sequence data for generation of a signed nucleic acid sequence by insertion of the nucleic acid signature sequence between identified conserved portions of the nucleic acid sequence; and sending digital sequence information corresponding to the generated, signed nucleic acid sequence to the user device (Fig 1; ¶24-¶51; Figs 2-7; ¶52-¶97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi with the teachings of Smith, for the purpose of providing predictable variations in the art of storing sequences of nucleobases in a nucleic acid using Proof-of-work for blocks in a blockchain where both Negi and Smith secure nucleic acid information via the blockchain.
Alternatively, Zdanovsky teaches forming a completed digital signature by combining the first and second portions of the digital signature; converting the completed digital signature into nucleic acid signature sequence data; providing the converted nucleic acid signature sequence data for generation of a signed nucleic acid sequence by insertion of the nucleic acid signature sequence between identified conserved portions of the nucleic acid sequence; and sending digital sequence information corresponding to the generated, signed nucleic acid sequence to the user device (¶21-¶28; ¶48-¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi with the teachings of Zdanovsky, for the purpose of providing predictable variations in the art of storing sequence of nucleobases in a nucleic acid using plasmid DNA.
Re claim 2: The combination of Negi in view of Smith or Zdanovsky teaches synthesizing the signed nucleic acid sequence (Zdanovsky: ¶21-¶28; ¶48-¶49).
Re claim 3: The combination of Negi in view of Smith or Zdanovsky teaches synthesizing a plasmid comprising the signed nucleic acid sequence (Zdanovsky: ¶21-¶28; ¶48-¶49).
Re claim 7: The combination of Negi in view of Smith or Zdanovsky teaches forming the completed digital signature further comprises combining a third portion with the first and second portions to form the completed digital signature (Smith: Fig 1; ¶24-¶51; Figs 2-7; ¶52-¶97).
Re claim 8: The combination of Negi in view of Smith or Zdanovsky teaches a nucleic acid crypto-signing apparatus, comprising: at least one processor; and at least one memory in communication with the at least one processor and storing processor-executable instructions to perform the method of claim 1 (Negi: Fig 13; ¶65-¶73; Smith: ¶45; ¶106-¶110).
	Re claim 15: Negi teaches a nucleic acid (NA) crypto-signing apparatus, comprising: at least one processor; and at least one memory in communication with the at least one processor and storing processor-executable instructions to: receive a NA sequence from a user device (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30); receive, from the user device, a first description associated with the NA sequence; generate a signed NA sequence based on an encrypted digital signature associated with the NA sequence; receive information associated with a second description based on the signed NA sequence (Fig 2; ¶26-¶30; Fig 5; ¶37-¶38; Fig 6; ¶39-¶40); combine the signed NA sequence with the second description based on the signed NA sequence to form a combined message (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30; Fig 8; ¶54-¶56; Fig 9; ¶57).
Smith teaches generate a digital signature based on the combined message; append the digital signature based on the combined message to the first description; associate the first description with the signed NA sequence; and return the signed NA sequence with the associated first description to the user device (Fig 1; ¶24-¶51; Figs 2-7; ¶52-¶97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi with the teachings of Smith, for the purpose of providing predictable variations in the art of storing sequences of nucleobases in a nucleic acid using Proof-of-work for blocks in a blockchain where both Negi and Smith secure nucleic acid information via the blockchain.
Alternatively, Zdanovsky teaches generate a digital signature based on the combined message; append the digital signature based on the combined message to the first description; associate the first description with the signed NA sequence; and return the signed NA sequence with the associated first description to the user device (¶21-¶28; ¶48-¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi with the teachings of Zdanovsky, for the purpose of providing predictable variations in the art of storing sequence of nucleobases in a nucleic acid using plasmid DNA.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al (U.S. Pat App Pub 2020/0184489 A1), hereinafter referred to as Negi, in view of either Smith et al (U.S. Pat App Pub 2017/0359374 A1), hereinafter referred to as Smith or Zdanovsky (U.S. Pat App Pub 2009/0123998 A1), hereinafter referred to as Zdanovsky, in further view of FAN (U.S. Pat App Pub 2020/0211677 A1), hereinafter referred to as FAN.
Re claim 4: The combination of Negi in view of Smith or Zdanovsky teaches all the limitations of claim 1 as previously stated.
FAN teaches the error detection code includes error tolerance information (¶13; ¶18-¶20; ¶84-¶85; ¶114-¶115; ¶150-¶151; the Examiner notes this limitation potentially lacks patentable weight as the claim language is based upon a selection which results in the antecedent basis being optional).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi in view of Smith or Zdanovsky with the teachings of FAN, for the purpose of providing error correction as DNA-based data storage can introduce various errors as doing so achieves reliable and efficient DNA-based data storage and retrieval; such rationale is expressly taught by FAN (¶5-¶6).
Re claim 5: The combination of Negi in view of Smith or Zdanovsky teaches all the limitations of claim 1 as previously stated.
FAN teaches the error detection code is a block-based error detection code (¶13; ¶18-¶20; ¶84-¶85; ¶114-¶115; ¶150-¶151; the Examiner notes this limitation potentially lacks patentable weight as the claim language is based upon a selection which results in the antecedent basis being optional).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi in view of Smith or Zdanovsky with the teachings of FAN, for the purpose of providing error correction as DNA-based data storage can introduce various errors as doing so achieves reliable and efficient DNA-based data storage and retrieval; such rationale is expressly taught by FAN (¶5-¶6).
Re claim 6: The combination of Negi in view of Smith or Zdanovsky teaches all the limitations of claim 1 as previously stated.
FAN teaches the error detection code includes a modified Reed- Solomon code (¶13; ¶18-¶20; ¶84-¶85; ¶114-¶115; ¶150-¶151; the Examiner notes this limitation potentially lacks patentable weight as the claim language is based upon a selection which results in the antecedent basis being optional).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi in view of Smith or Zdanovsky with the teachings of FAN, for the purpose of providing error correction as DNA-based data storage can introduce various errors as doing so achieves reliable and efficient DNA-based data storage and retrieval; such rationale is expressly taught by FAN (¶5-¶6).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Polcha et al (U.S. Pat App Pub 2019/0058593 A1), hereinafter referred to as Polcha in view of Blawat, Meinolf et al. “Forward Error Correction for DNA Data Storage”, hereinafter referred to as Blawat or Strauss et al (U.S. Pat App Pub 2017/0141793 A1), hereinafter referred to as Strauss.
Re claim 9: Polcha teaches a processor-implemented nucleic acid crypto-validation method, comprising: receiving sequence data; identifying that the sequence data has a signed nucleic acid sequence including a first nucleic acid sequence, a nucleic acid signature sequence, and an error detecting code sequence; converting the nucleic acid signature sequence into a digital signature; computing a first mapped value of the first nucleic acid sequence by applying a cryptographic function to the first nucleic acid sequence; computing, based on decrypting at least a portion of the digital signature, a second mapped value of a second nucleic acid sequence; comparing the first mapped value of the first nucleic acid sequence with the second mapped value of the second nucleic acid sequence; identifying a mismatch between the first mapped values of the first nucleic acid sequence and the second mapped value of the second nucleic acid sequence (¶44-¶46; ¶51-¶53; Fig 4; ¶83-¶91).
Blawat teaches a signed nucleic acid sequence including a first nucleic acid sequence, a nucleic acid signature sequence, and an error detecting code sequence; identifying a mismatch between the first mapped values of the first nucleic acid sequence and the second mapped value of the second nucleic acid sequence based on a set of errors in the first nucleic acid sequence; and generating a notification based on the error detecting code sequence (page 1014, particularly paragraph directed to sequenced nucleotide sequence matches and not matching indicating a potential insertion or deletion error; page 1015-1016, sections 5, 5.1, 5.2 & 5.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Polcha with the teachings of Blawat, for the purpose of providing synthetic DNA as long-term digital data storage media and protecting data via well known error correction codes.  Doing so has the known benefit of correcting errors reliably and detecting/correcting insertion/deletion/mutation errors.
Alternatively, Strauss teaches a signed nucleic acid sequence including a first nucleic acid sequence, a nucleic acid signature sequence, and an error detecting code sequence (Fig 4; ¶91-¶100; Fig 5; ¶101-¶104); identifying a mismatch between the first mapped values of the first nucleic acid sequence and the second mapped value of the second nucleic acid sequence based on a set of errors in the first nucleic acid sequence; and generating a notification based on the error detecting code sequence (Fig 6; ¶106-¶115; page 16, claims 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Polcha with the teachings of Strauss, for the purpose of providing viable DNA storage system including an encoding scheme that can tolerate errors by providing for error correction; such rationale is expressly taught by Strauss, ¶5).
Re claim 10: The combination of Polcha in view of Blawat or Strauss teaches computing a first mapped value of the first nucleic acid sequence by applying the cryptographic function to the first nucleic acid sequence includes applying a hash function to the first nucleic acid sequence to obtain a hash value, the first mapped value based on the hash value (Polcha: ¶44-¶46; ¶51-¶53; Fig 4; ¶83-¶91).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al (U.S. Pat App Pub 2020/0184489 A1), hereinafter referred to as Negi in view of Blawat, Meinolf et al. “Forward Error Correction for DNA Data Storage”, hereinafter referred to as Blawat or Strauss et al (U.S. Pat App Pub 2017/0141793 A1), hereinafter referred to as Strauss, in further view of Klevan et al (U.S. Pat App Pub 2013/0103951 A1), hereinafter referred to as Klevan.
Re claims 11 and 14: Negi teaches a processor-readable non-transitory medium, comprising nucleic acid (NA) crypto-signing processor-executable instructions and a nucleic acid (NA) crypto-signing apparatus, comprising: at least one processor; and at least one memory in communication with the at least one processor and storing processor-executable instructions to: receive a NA sequence associated with a user identifier (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30); determine a mapped value of the NA sequence by applying a cryptographic function to the NA sequence; generate a first portion of a digital signature by encrypting the mapped value of the NA sequence using a private key associated with the user identifier; generate a second portion of the digital signature based on a unique identifier associated with the user identifier (Fig 2; ¶26-¶30; Fig 5; ¶37-¶38; Fig 6; ¶39-¶40; the user identifier is taught by one or more of the farmer identifier, brand, supplier, organic certification identifier, entity name, entity identifier);
combine the first and second portions of the digital signature to form a completed digital signature (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30; Fig 8; ¶54-¶56; Fig 9; ¶57).
Smith teaches combine the first and second portions of the digital signature to form a completed digital signature; output the completed digital signature for conversion into a NA signature sequence and generation of a signed NA sequence by insertion of the NA signature sequence between identified conserved portions of the NA sequence; and provide the signed NA sequence to a computer device (Fig 1; ¶24-¶51; Figs 2-7; ¶52-¶97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi with the teachings of Smith, for the purpose of providing predictable variations in the art of storing sequences of nucleobases in a nucleic acid using Proof-of-work for blocks in a blockchain where both Negi and Smith secure nucleic acid information via the blockchain.
Klevan teaches provide the signed NA sequence to a computer device associated with the user identifier (¶50; ¶131; ¶132; Figs 6A, 6B, 7A & 7B; ¶158-¶165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi and Smith with the teachings of Klevan for the purpose of providing effective identification of an individual as well as protecting the security of the identification information by tying hashes of biometric information with hashes of identifier information where the biometric information includes nucleic acids.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al (U.S. Pat App Pub 2020/0184489 A1), hereinafter referred to as Negi, in view of Polcha et al (U.S. Pat App Pub 2019/0058593 A1), hereinafter referred to as Polcha.
	Re claims 12 and 16: Negi teaches a processor-readable non-transitory medium, comprising nucleic acid (NA) crypto- validation processor-executable instructions and a nucleic acid (NA) crypto-validation apparatus, comprising: at least one processor; and at least one memory in communication with the at least one processor and storing processor-executable instructions to: receive a sequence data (Fig 1; ¶17-¶25; Fig 2; ¶26-¶30); identify the sequence data to have a signed NA sequence including a first NA sequence and a NA signature sequence; determine a first mapped value of the first NA sequence by application of a cryptographic function to the first NA sequence; convert the NA signature sequence into a digital signature; identify, included in the digital signature, a first portion and a second portion, the first portion including an encrypted mapped value of a second NA sequence, and the second portion being based on a unique identifier associated with a user identifier (Fig 2; ¶26-¶30; Fig 5; ¶37-¶38; Fig 6; ¶39-¶40; the user identifier is taught by one or more of the farmer identifier, brand, supplier, organic certification identifier, entity name, entity identifier).
	Polcha teaches a second mapped value of the second NA sequence in response to a successful decryption of the first portion of the digital signature using a decryption key based on the unique identifier associated with the user identifier; compare the first mapped value of the first NA sequence with the second mapped value of the second NA sequence; and validate the first NA sequence as substantially similar to the second NA sequence in response to successful verification of a substantial match between the first mapped value and the second mapped value (¶44-¶46; ¶51-¶53; Fig 4; ¶83-¶91).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Negi with the teachings of Polcha for the purpose of providing predictable variations in the art of storing DNA biometric derivative data and providing safe use of DNA as an authenticating biometric; such rationale is expressly suggested by Polcha (¶7; ¶9).
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435